[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTIONS TO SEVER
Charles Carr, a defendant in McDonough v. Bridgeport RomanCatholic Diocesan Corp., et al., and Walter Coleman, a defendant in Knecht v. Bridgeport Roman Catholic Diocesan Corp., et al. andHarding v. Bridgeport Roman Catholic Diocesan Corp., et al., move to sever their trial from the trial of the other named defendants in their respective cases in the interest of justice and to avoid the possible prejudice that might occur were they to be tried jointly. The claims against Carr and Coleman allege sexual misconduct. The claims against the other named defendants allege negligent supervision.
The court concludes that severance of the claims will compromise judicial efficiency, and that the rights of the moving parties will not be substantially prejudiced if the defendants are tried together. Appropriate jury instructions will be adequate to cure any prejudice that might occur during a joint trial. Accordingly, the motions to sever in all three complaints are denied.
SKOLNICK, J.